Status of Application
1.	Acknowledgment is made of the amendments filed 02/24/2022. Upon entering the amendments, claims 19 and 26 are canceled and claims 1, 18, 20-23, and 29-30 are amended. Claims 1-18, 20-25, and 27-30 are pending and presented for the examination. 
Rejections Withdrawn
2.	Claims 1, 18, and 30 have been amended to overcome the U.S.C. 112 indefiniteness rejections previously issued. These grounds of rejection are therefore withdrawn for said claims and their dependent claims. 
Response to Arguments
3.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive glasses and glass article, and applicant's arguments show that the glasses and article of the amended claims are not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks persuasively show that the addition of the subject matter previously indicated to be allowable as part of dependent claim 19 into independent claim 1 renders said claim allowable, along with the claims dependent from said claim 1. The remarks also show that the amendments to instant claim 1 overcome the previously issued ground of indefiniteness rejection by fully indicating how the bivalent oxides listed are present in the claim coverage. The remarks further show that the limitations added to instant claims 23 and 30 distinguish said claims over the previously applied prior art to Hoya. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
4.	Claims 1-18, 20-25, and 27-30 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed glasses or glass article. Specifically, the prior art fails to teach a glass comprising 10.0-15.0 mol% Al2O3, 15.0-20.0 mol% ZnO, 30.0-35.0 mol% SiO2, 12.0-20.0 mol% TiO2; MgO, CaO, SrO, BaO, and ZnO in an amount of 20-35 mol%; a sum of MgO+CaO+SrO+BaO of 5.0-15.0 mol%, wherein the amounts of each of MgO, BaO, and CaO are each 10 mol% or less, and wherein CaO+MgO is less than than 12.5 mol%; wherein the glass comprises rare earth oxide in an amount of 5.0-10 mol% and alkali metal oxides in an amount of 0-5 mol%, wherein there is not greater than 5 mol% of any other compositional components in the glass, and wherein Al2O3-1.5REmOn-Alk2O3 is -5 mol% to 5 mol%. The prior art also does not teach or suggest a zinc aluminosilicate glass comprising 10-20 wt% TiO2, 20-35 wt% MgO+CaO+SrO+BaO, 0-5 wt% MgO, 0-5 wt% CaO, 0-10 wt% BaO, CaO+MgO in an amount less than 10 wt%, 8-25 wt% rare earth oxides, 0-5 wt% alkali metal oxides, wherein there is not greater than 5 mol% of any other compositional components in the glass, and wherein the Al2O3 content is 10.0-15.0 wt%. Finally, the prior art does not teach or suggest a glass article comprising a zinc aluminosilicate glass comprising 10.0-20.0 mol% TiO2, a sum of MgO+CaO+SrO+BaO of 20.0-35.0 mol% wherein the amounts of each of MgO, BaO, and CaO are each 10 mol% or less, and wherein CaO+MgO is less than than 12.5 mol%; 1.5-10 mol% rare earth oxides, 0-5 mol% alkali metal oxides, 10.0-15.0 mol% Al2O3, and wherein Al2O3-1.5REmOn-Alk2O3 is -5 mol% to 5 mol%.
The most relevant prior art references found are Hoya Glass (JP S50-73914 A) and Mennemann et al (US 9701568). The difference from instant claims is that while Hoya teaches an optical glass having a high index and comprising SiO2 and embodiments containing ZnO and Al2O3, wherein the TiO2 content of the inventive glass is 0-19 wt%, and that of La2O3 is 3-40 wt%, wherein the BaO, MgO, and CaO concentration ranges each overlap the corresponding ranges of the instant claim 1 and the combined content of BaO, MgO, CaO, SrO, and ZnO is taught in embodiments to fall within the 20-35 mol% range of the instant claim, Hoya does not teach or suggest that each of the Al2O, SiO2, and ZnO contents can fall within the ranges of the amended claim 1, and teaches away from any modification to contain these components in the newly amended amounts. Mennemann et al teaches a glass in the zinc aluminosilicate system with component ranges that broadly overlap those of the instant claims; Mennemann, however, an Al2O3 content that can be the 10-15% of the amended independent claims, and further does not teach or suggest each of the further compositional limitations of instant claims 1, 23, or 30. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW26 March